

116 SRES 780 ATS: Designating November 2020 as “National Lung Cancer Awareness Month” and expressing support for the early detection of lung cancer.
U.S. Senate
2020-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 780IN THE SENATE OF THE UNITED STATESDecember 1, 2020Ms. Smith (for herself, Mr. Rubio, Mr. Boozman, Mr. Van Hollen, Mr. Scott of South Carolina, and Mrs. Capito) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating November 2020 as National Lung Cancer Awareness Month and expressing support for the early detection of lung cancer.Whereas lung cancer is the leading cause of cancer-related death among men and women in the United States, accounting for more deaths than colon cancer, breast cancer, and prostate cancer combined;Whereas lung cancer is the second most common cancer in the United States;Whereas it is estimated that 1 in 15 men and 1 in 17 women in the United States will develop lung cancer during their lifetime;Whereas it is estimated that in 2020, 228,820 individuals in the United States will be diagnosed with lung cancer, and 135,720 individuals will die from the disease;Whereas the 5-year survival rate for localized lung cancer is around 59 percent, yet only about 17 percent of lung cancers are diagnosed at this stage;Whereas screening individuals at high risk of lung cancer using low-dose computed tomography can detect lung cancer earlier than other forms of screening and ultimately save lives;Whereas lung cancer screening can effectively reduce lung cancer mortality, yet only 3.9 to 8.6 percent of individuals in the United States at high risk of lung cancer undergo lung cancer screening with low-dose computed tomography; andWhereas educational efforts can increase awareness of lung cancer and lung cancer screening among the general public, patients and their families, and health care workers, thereby increasing the early detection of lung cancer: Now, therefore, be itThat the Senate—(1)designates November 2020 as National Lung Cancer Awareness Month;(2)supports the goals and ideals of National Lung Cancer Awareness Month;(3)promotes efforts to increase awareness of, and education about, lung cancer and lung cancer screening among individuals in the United States;(4)recognizes the need for research on the early diagnosis, screening, and treatment of lung cancer; and(5)encourages the people of the United States to observe National Lung Cancer Awareness Month with appropriate awareness and educational activities.